Citation Nr: 1607044	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  11-07 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for chronic pancreatitis, to include as due to service-connected disability.

2.  Entitlement to an increased rating for left lower extremity peripheral vascular disease, rated as 40 percent disabling prior to August 27, 2009, 20 percent disabling from August 27, 2009 to August 29, 2012, 40 percent disabling from August 29, 2012 to December 27, 2012, and as 20 percent disabling from December 27, 2012.

3.  Entitlement to an increased rating for right lower extremity peripheral vascular disease, evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from April 1968 to January 1971.

These matters come before the Board of Veterans' Appeals (Board) from June 2010, May 2013, and February 2014 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Reno, Nevada.  

In March 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.   


FINDING OF FACT

On November 16, 2015, VA was notified that the appellant died in November 2015; a Social Security Administration Inquiry also noted his death in November 2015.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 


ORDER

The appeal is dismissed.



		
MICHAEL MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


